 


110 HR 6341 IH: Energy Markets Anti-Manipulation and Integrity Restoration Act
U.S. House of Representatives
2008-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6341 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2008 
Mr. Van Hollen (for himself, Ms. DeLauro, Ms. Sutton, Mr. Wexler, Mr. Schiff, Mr. Becerra, Mr. Welch of Vermont, Mr. Higgins, Mr. Delahunt, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To amend the Commodity Exchange Act to provide for regulation of energy derivatives, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Energy Markets Anti-Manipulation and Integrity Restoration Act. 
2.Jurisdiction of the Commodity Futures Trading Commission over energy derivatives traded on a domestic board of trade 
(a)Removal of energy commodities from definition of exempt commoditySection 1a(14) of the Commodity Exchange Act (7 U.S.C. 1a(14)) is amended by inserting , an energy commodity, after excluded commodity.  
(b)Energy commodity definedSection 1a of such Act (7 U.S.C. 1a) is amended— 
(1)by redesignating paragraphs (13) through (34) as paragraphs (14) through (35), respectively; and 
(2)by inserting after paragraph (12) the following: 
 
(13)Energy commodityThe term energy commodity means coal, crude oil, gasoline, diesel fuel, heating oil, propane, electricity, natural gas, any fuel derived from oil, any transportation fuel, uranium, and any other commodity (other than an excluded commodity or an agricultural commodity) that the Commission determines is used as a source of energy. . 
(c)Elimination of exemption for excluded swap transactions involving an energy commoditySection 2(g) of such Act (7 U.S.C. 2(g)) is amended by inserting or an energy commodity after agricultural commodity. 
3.Jurisdiction of the Commodity Futures Trading Commission over certain energy derivatives traded on or through a foreign board of trade with a trading affiliate or infrastructure in the United States 
(a)In generalSection 4 of the Commodity Exchange Act (7 U.S.C. 6) is amended by adding at the end the following: 
 
(f)For purposes of this Act, a board of trade, exchange, or market shall not be considered to be foreign or located outside the United States if— 
(1)the board of trade, exchange, or market has a trading affiliate or trading infrastructure located in the United States; and 
(2)a contract of sale of an energy commodity for future delivery in the United States, which is a significant price discovery contract (as determined by the Commission in accordance with section 2(h)(7)(B)) for the energy commodity, is executed or traded on or through the board of trade, exchange, or market. . 
(b)Effective dateThe amendment made by subsection (a) shall take effect 90 days after the date of the enactment of this Act. 
 
